Exhibit 10.4


EXHIBIT B
SHORT-TERM INCENTIVE PROGRAM
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 25, 2017)
1.
Establishment; Restatement. The short-term incentive program (“STIP”) previously
established under the Spirit AeroSystems Holdings, Inc. 2014 Omnibus Incentive
Plan (“OIP”), pursuant to Section 2.4 of the OIP is hereby amended and restated
on the following terms and conditions. In addition to the generally applicable
terms of the OIP, the following terms, conditions, and provisions will apply to
Cash-Based Awards awarded to Participants as part of the STIP from an after the
effective date of this Exhibit B. Capitalized terms not specifically defined in
this Exhibit B will have the meanings set forth in the OIP.

2.
Short-Term Incentive Benefits. For each Plan Year, the Committee or Board will
establish performance targets or goals and corresponding Cash-Based Awards
(which may further be designated as Performance Based Awards) available to
Participants under this Exhibit B. The performance targets or goals and
corresponding Award amounts may be revised by the Committee or Board at any
time, in its sole discretion, except that in the case of any Award designated as
a Performance Compensation Award under Article 10 of the OIP, the authority to
amend or modify the Award or the Performance Goals with respect to the Award
will be subject to the conditions and limitations set forth in Article 10 of the
OIP. Except as otherwise provided in the OIP or this Exhibit B, a Participant
will be entitled to receive STIP benefits with respect to a Plan Year only if,
in addition to satisfying all other conditions established with respect to the
Award, the Participant is employed continuously throughout the Plan Year, to
include the last day of the Plan Year.

3.
Payment of Benefits - Timing. To the extent a Participant becomes entitled to
receive an Award under this Exhibit B with respect to a Plan Year, such Award
will be paid as soon as administratively practicable after the end of such Plan
Year, but in no event later than 2-1/2 months after the end of such Plan Year,
subject to any timely election by the Participant to defer payment of all or
part of such Award in accordance with the terms and provisions of the Spirit
AeroSystems Holdings, Inc. Amended and Restated Deferred Compensation Plan.

4.
Payment of Benefits - Form. Payment of any STIP award that has been earned will
be made in cash, unless an Award Agreement or other agreement between a
Participant and the Company or an Affiliate specifically provides otherwise.

5.
Performance Goals. In accordance with Article 10 of the OIP, the Board or
Committee may set Performance Goals with respect to an Award as part of the STIP
and otherwise designate such Award as a Performance Compensation Award and set
the performance-based terms and conditions of such Award.

6.
Change in Control. In the event of a Change in Control, each Participant who was
participating in the STIP before the closing of the Change in Control and who
incurs a Qualifying Termination either in anticipation of the Change in Control
or during the period






--------------------------------------------------------------------------------




beginning 30 days before the closing of the Change in Control and ending two
years after the date of the closing of the Change in Control will have a STIP
benefit for the Plan Year in which the Qualifying Termination occurs determined
as follows: (1) the performance metrics established under the STIP for that Plan
Year will be deemed to have met target performance; and (2) each affected
Participant will receive a full-year award for that Plan Year based on target
performance, which award will be paid 100% in cash.
In the event of a Qualifying Termination in connection with a Change in Control,
cash benefits that become payable by reason of the Change in Control will be
paid as soon as administratively practicable on or after the date of the
Qualifying Termination, but in no event later than 2-1/2 months after the end of
the year in which the Qualifying Termination occurs, and in all cases subject to
any timely election to defer payment of all or part of such benefit in
accordance with the terms and provisions of the Spirit AeroSystems Holdings,
Inc. Amended and Restated Deferred Compensation Plan.
In addition, in the event of a Change in Control, each Participant who was
participating in the STIP before the closing of the Change in Control and who
incurs a Qualifying Termination either in anticipation of the Change in Control
or during the period beginning 30 days before the closing of the Change in
Control and ending two years after the date of the closing of the Change in
Control will be automatically fully (100%) vested with respect to any Shares
transferred before the closing of the Change in Control in payment of a STIP
award (and not previously forfeited) so that, immediately prior to the
Qualifying Termination, such Shares will no longer be subject to any lapse
restriction or risk of forfeiture.
7.
Qualifying Retirement. If a Participant retires in a Qualifying Retirement that
occurs 90 days or more after the beginning of the Plan Year, the Participant
will have a STIP benefit for the Plan Year in which the Qualifying Retirement
occurs determined as follows: (1) the performance metrics established for that
Plan Year will be measured as of the last day of the Plan Year at the same time
and in the same manner as measured for all other Participants in the STIP; and
(2) if any STIP benefits are otherwise payable for that Plan Year, the affected
Participant will receive a prorated award determined by multiplying the
full-year award (if any) that would be payable if the Participant had remained
employed for the entire Plan Year by a fraction, the numerator of which is the
number of whole or partial months in the Plan Year through the date of the
Qualifying Retirement and the denominator of which is 12. Payment will be made
at the same time as payment is made to other Participants for that Plan Year.

In addition, in the event of a Participant’s Qualifying Retirement, the
Participant will be automatically fully (100%) vested with respect to any Shares
previously transferred to the Participant in payment of a STIP award (but not
previously forfeited) so that, immediately prior to the Qualifying Retirement,
such Shares will no longer be subject to any lapse restriction or risk of
forfeiture.
A “Qualifying Retirement” is a Termination that is a voluntarily termination of
employment with the Company or Affiliate (but not a death, discharge, or other
involuntary termination





--------------------------------------------------------------------------------




of employment) on or after attaining age 55 with at least 10 years of service
or, alternatively, on or after attaining age 60 with at least 5 years of
service.
* * * * *





